PER CURIAM.
The District Court sustained appellees in refusing to register, as alleged trademarks for appellant’s fork lift trucks, the terms Trucloader and Carloader. The court found that these are generic names of the goods and have not become distinctive of appellant’s goods. We see no reason to disturb these findings. We need not consider whether these “generic names” might some day become distinctive of appellant’s goods and whether, if they did, they would be entitled to registration. During the argument of these appeals it was suggested that “Clark’s Trucloader” and “Clark’s Carloader” might be entitled to registration, but that question is not before us.
Affirmed.